PER CURIAM.
ON MOTION TO DISMISS
In Florida Farm Bureau Casualty Ins. Co. v. Fichera, 366 So.2d 867 (Fla.4th DCA 1979), we reversed in part and affirmed in part a final judgment in this cause and remanded the cause for further proceedings. Upon remand the trial court entered what was styled an “Amended Final Judgment,” which for all intents and purposes tracked the original final judgment with two exceptions. First, the “Amended Final Judgment” changed the provision of the original judgment which was reversed having to do with the unconscionability of a one year limitation provision of the policy. Secondly, the “Amended Final Judgment” found appellee was entitled to an attorney’s fee and retained jurisdiction to determine the amount thereof at a later date.
Appellant has filed a plenary appeal from the so-called “Amended Final Judgment.” Although we previously denied appellee’s motion to dismiss this appeal for lack of jurisdiction, we now do so because on more mature reflection, with the records and briefs before us, we perceive that the order to be reviewed is not a final order subject to plenary appeal, nor is it a non-final order subject to interlocutory appeal pursuant to Florida Rule of Appellate Procedure 9.130(a)(3).
Accordingly, this appeal is dismissed without prejudice, of course, to appellant’s right to appeal from the final judgment awarding attorney’s fee, if and when such order is entered.
LETTS, C. J., and DOWNEY and HURLEY, JJ., concur.